Citation Nr: 1715660	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right knee status post-surgery (right knee disability).

2.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease, lumbar spine, with radiculopathy (lumbar spine disability).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966, and from January 1991 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision in which the RO, inter alia, denied requests to reopen previously denied claims for service connection for right knee and lumbar spine disabilities.. A notice of disagreement (NOD) was received in August 2013. A statement of the case (SOC) was issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.

As for the matter of representation, the Veteran was previously represented by Disabled American Veterans (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in July 2013), and subsequently, The American Legion (as reflected in a VA Form 21-22 filed in July 2016).  In May 2016, he appointed an attorney, George T. Sink (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative). The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

For reasons expressed below, the claims on appeal are being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.






REMAND

In the Veteran's March 2015 VA Form 9, he requested a Board video conference hearing regarding the claims on appeal.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). As the AOJ schedules video-conference hearings, the Board finds that a remand of these matters for rescheduling of the requested video-conference hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

